DETAILED ACTION
This is a first Office Action on the merits and is responsive to the originally filed application papers. Claims filed on 06/04/2020 are being examined. Claims 1-11 are being considered and further pending examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/04/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Paragraphs of the specification are not numbered.  Appropriate correction is required.

Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites “the applicability judging  part”, however, claim 1 recites “an applicability judging device”, the examiner will interpret this limitation as being the same as the previously reference applicability judging device of claim 1. The examiner recommends using consistent terminology to avoid any potential confusion. Appropriate correction is required.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (“an applicability judging device”, “a display device”, “a permission operation tool”, “a control device”, “an output device”, “a changing device”, “an external device”, and “a communication device” ) that is coupled with functional language (“to judge”, “to display”, “to switch”, “to control”, “to output”, “to change”, “to obtain”, “to transmit”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows:

“an applicability judging device to judge applicability of the working device to the operation” recited in claims 1-5. For the purposes of examination, the examiner will take “an applicability judging device” as part of a program implemented by a processor using instruction stored in memory or equivalent based on the following excerpt(s) from the specification: 
 “Now, the tractor 1 includes a applicability judging portion 62. The applicability judging portion 62 is constituted of a CPU, electrical/electronic components, or the like.”
 “The control device 40 includes the changing portion 44 to change the controlling of29 the vehicle body 3 on the basis of the applicability judged by the applicability judging device 62.”

“a display device to display the applicability” recited in claim 1. For the purposes of examination, the examiner will take “a display device” any device such as a meter of screen capable of displaying information or equivalent based on the following excerpt(s) from the specification:
“The plurality of display devices 50 include a meter display device SOA and a terminal display device 5OB. The meter display device 5OA is a display device arranged in front of the operator seat 10 and in front of the handle 1 la, and displays at least information (driving information) relating to the driving. The terminal display device SOB is a display device other than the meter display device SOA, and is arranged, for example, in front of or on the side of the operator seat 10. The terminal display device 5OB displays at least information relating to the setting of the tractor 1. For convenience of the explanation, the meter display device 50A may be referred to as "display device 5OA", and the terminal display device SOB may be referred to as "display device 50B". The tractor 1 is not required to include all of the display devices S0A and SOB, and the number of display devices can be arbitrarily changed.”
“The display device SOB includes a display portion 55 that displays information and a display control portion 56 that controls the displaying. The display portion 55 is constituted of a liquid crystal panel, an organic EL panel, or the like.”

“a permission operation tool for operation to switch the operation of the vehicle body between permitted and not-permitted” recited in claim 6. For the purposes of examination, the examiner will take “a permission operation tool” as any on/off switch or equivalent based on the following excerpt(s) from the specification:
“The permission operation tool 135 is a switch configured to be switched around ON / OFF, the switch being arranged around the operator seat 10, and can be operated by an operator.”

“a control device to control the vehicle body” recited in claim 6. For the purposes of examination, the examiner will take “a control device” as part of a program implemented by a processor using instruction stored in memory or equivalent based on the following excerpt(s) from the specification:
“The control device 40 is a device configured to perform various controls of the tractor 1, and includes a CPU, an electric-electronic circuit, a program stored in the control device 40, and the like.”

“an output device to output, to an external device, the applicability” recited in claim 7. For the purposes of examination, the examiner will take “an applicability judging device” as any device capable of sending and/or receiving data or equivalent based on the following excerpt(s) from the specification:
“In addition, as illustrated in FIG. 1C, the control device 40 includes an outputting portion 46. The outputting portion 46 outputs, to the external device 47, the degree of applicability determined by the matching determination unit 62. The outputting portion 46 is, for example, a communication device (a communication module) configured to perform either one of the direct communication and the indirect communication with an external device 47, and can perform the wireless communication under the Wi-Fi (Wireless Fidelity, a registered trademark) of IEEE802.11, the BLE (Bluetooth (a registered trademark) Low Energy), the LPWA (Low Power, Wide Area), the LPWAN (Low-Power Wide-Area Network), and the like. In addition, the outputting portion 46 may be a communication device (a communication module) configured to perform the wireless communication through a mobile phone communication network or a data communication network.”

“a changing device to change the controlling of the vehicle body” recited in claims 8-9. For the purposes of examination, the examiner will take “a changing device” as part of a program implemented by a processor using instruction stored in memory or equivalent based on the following excerpt(s) from the specification:
“The control device 40 includes the changing portion 44 to change the controlling of the vehicle body 3 on the basis of the applicability judged by the applicability judging device 62.”

“an external device to obtain the applicability and the vehicle information from the sever and to display the applicability and the vehicle information” recited in claim 10. For the purposes of examination, the examiner will take “an external device” as any external or remote computing device or equivalent based on the following excerpt(s) from the specification:
“The external device 47 is a portable type terminal (a mobile terminal) such as a tablet, a smartphone, or a PDA, or a stationary type terminal (a stationary terminal) such as a personal computer or server.”

“a communication device to transmit, to the working vehicle, a software program” recited in claim 11. For the purposes of examination, the examiner will take “a communication device” as any device capable of sending/receiving data or equivalent based on Fig. 9 and the following excerpt(s) from the specification: 
“The server 150 receives the vehicle information and the applicability result by the communication device 151 through the indirect communication via the external device 47 and the direct communication of the outputting portion 46, and stores the vehicle information and the applicability result in the database 152 or the like.”
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 recites the limitation “a second judging processing to judge the applicability based on the second operation information before the power transmission from the vehicle body to the working device”, however, the specification discloses “performs the second judging processing of the applicability degree based on the second operation information after the power transmission from the vehicle body 3 to the working device 2”. For the purpose of compact prosecution, the examiner will interpret this limitation as “a second judging processing to judge the applicability based on the second operation information after the power transmission from the vehicle body to the working device”.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brown et al (US 20150379785 A1) henceforth referred to as Brown.

Regarding Claim 1, Brown teaches A working vehicle comprising:
a vehicle body to be coupled to a working device (Fig. 14, Fig. 14 shows a vehicle body coupled to a working device);
a communication controller to obtain first operation information relating to operation of the working device, the communication controller being electrically connected to the working device to communicate bi-directionally with the working device (para [0061] line 1-20 : “Referring to FIG. 15, the preferred embodiment is one or more of a series of inputs 59 from the i) implement equipment, such as a baler stroke counter and/or one or more sensors on the bundler, ii) the operator of the equipment or iii) both the operator and the equipment being operated, sending data to the microprocessor 60 and database 61 resident preferably in a mobile flat screen monitor human-machine-interface 62 such as an iPad or other similar wireless device, such data transmitted via a wireless frequency spectrum means 63 such as via Bluetooth or cellular, such interface generating one or more outputs 64 including one or more various graphical user interfaces 65, signal means to one or more implement components, one or more maps 32, performance reports 66 and/or operation, maintenance or repair recommendations 67, all disclosed hereinabove, preferably in real time or provided shortly after or during building or completion of each complete or partial bale or bundle of hay bales or other crop, visibly displayed or audibly transmitted by the interface 62 and in another embodiment also via wireless data link (68) to one or more remote computer database registers 69.”);
an applicability judging device to judge applicability of the working device to the operation based on the first operation information obtained by the communication controller (para [0041] line 1-19 : “FIG. 8 shows the Performance Screen format of the present invention, which includes one or more of a plurality of functions, outputs and GUI's. Multiple sensors and timers on one or more of the implements or equipment in use provide performance cycle times and other operating data to the wireless data bus, sending the signals to the i-Band-it processor which converts the signals into a graphical user interface (GUI). The GUI displays the values in comparison to a preset or adjustable database of optimal or recommended values for the specific machines being used. In one embodiement, this optimal range for each parameter is shown graphically as a section on the right end on a horizontal line, colored for example red, with the parameter performance values just below the optimal range represented as a zone on the line in a different color, such as for example green, and the parameter performance values further below optimal, indicating a potential repair or maintenance candidate system, represented graphically on the far left of the scale, in an section colored for example red.” ); and
a display device to display the applicability judged by the applicability judging part (para [0033] line 1-27 : “FIG. 1 shows the Main Home Screen output view of the subject invention, comprising one or more of the features, GUI's, outputs and functions described herein including one or more of the following: i) Total Bale Count 1 enables operator to monitor productivity for a given time period, including bales formed per hour, per shift or per day; ii) Bales in Bundle 2 specific to bundlers such as the Bale Band-It machine, tells the operator total bales that have been placed in the standard 21-bale or specified-count bundle; iii) Visual Representation of Bales in Bundle 3 graphically shows the operator how many bales have been placed in the current bundle being constructed in the Band-It, to determine how many bales remain to be inserted in the event the machine must be stopped momentarily to clear an damaged, busted or otherwise defective bale such as arising from containment twine failure; iv) Operation Code Number 4 output from the iBand-It provides the operator what operation step number and description the machine is currently in the normal sequence of operations, should the machine need to be restarted or repaired in mid-sequence; v) Bales/Hour Gauge 5 gives the operator tangible crop baling productivity numbers, taking inputs transmitted from the bundler, calculating and displaying rate of bales bundled per hour; vi) Baler Stroke Count Gauge 6 displays provides graphical and/or auditory information telling the operator how many mechanical ram strokes were required to create the current or most current bale in the baler.”).

Regarding Claim 2, Brown teaches The working vehicle according to claim 1, further Brown teaches
wherein the display device receives second operation information relating to an operation of the vehicle body (para [0049] line 1-6 : “FIG. 13 shows the Settings Screen of the subject invention, said Settings Screen comprising one or more of the features, GUI's and functions described herein. Equipment features, operating parameters, and inputs from both the tractor and baler can all be set or adjusted from the Settings Screen.”, para [0057] line 1-3 : “[0057] In another embodiment of the invention, app to be used to control tractor ground speed based off specified stroke count range of baler.”), and 
wherein the applicability judging part judges the applicability based on the first operation information and the second operation information received by the display device (para [0041] line 1-19 : “FIG. 8 shows the Performance Screen format of the present invention, which includes one or more of a plurality of functions, outputs and GUI's. Multiple sensors and timers on one or more of the implements or equipment in use provide performance cycle times and other operating data to the wireless data bus, sending the signals to the i-Band-it processor which converts the signals into a graphical user interface (GUI). The GUI displays the values in comparison to a preset or adjustable database of optimal or recommended values for the specific machines being used. In one embodiement, this optimal range for each parameter is shown graphically as a section on the right end on a horizontal line, colored for example red, with the parameter performance values just below the optimal range represented as a zone on the line in a different color, such as for example green, and the parameter performance values further below optimal, indicating a potential repair or maintenance candidate system, represented graphically on the far left of the scale, in an section colored for example red.”, para [0057] line 3-13 : “This would be accomplished through the app controlling the fuel federate and/or transmission of the tractor, automatically controlling ground speed to get optimum bales per unit time baler performance. In another preferred embodiment, by utilizing the stroke count per bale per linear feet traveled by the system, the system can also automatically provide the operator a color or graphically coded map for each field, or for each section of each field, indicating how many bales per unit area and by utilizing average weight per bale how many pounds of product were yielded per unit area of land area harvested. ”, As the system takes input of a set ground speed of the vehicle body in order to optimize performance, the system judges the applicability based on first operation information and second operation information received by the display device.).



Regarding Claim 3, Brown teaches The working vehicle according to claim 1, further Brown teaches comprising 
a control device to control the vehicle in accordance with second operation information relating to operation of the vehicle body (para [0049] line 1-6 : “FIG. 13 shows the Settings Screen of the subject invention, said Settings Screen comprising one or more of the features, GUI's and functions described herein. Equipment features, operating parameters, and inputs from both the tractor and baler can all be set or adjusted from the Settings Screen.”, para [0057] line 1-3 : “[0057] In another embodiment of the invention, app to be used to control tractor ground speed based off specified stroke count range of baler.”), 
wherein the applicability judging device judges the applicability based on the first operation information and the second operation information of the control device (para [0041] line 1-19 : “FIG. 8 shows the Performance Screen format of the present invention, which includes one or more of a plurality of functions, outputs and GUI's. Multiple sensors and timers on one or more of the implements or equipment in use provide performance cycle times and other operating data to the wireless data bus, sending the signals to the i-Band-it processor which converts the signals into a graphical user interface (GUI). The GUI displays the values in comparison to a preset or adjustable database of optimal or recommended values for the specific machines being used. In one embodiement, this optimal range for each parameter is shown graphically as a section on the right end on a horizontal line, colored for example red, with the parameter performance values just below the optimal range represented as a zone on the line in a different color, such as for example green, and the parameter performance values further below optimal, indicating a potential repair or maintenance candidate system, represented graphically on the far left of the scale, in an section colored for example red.”, para [0057] line 3-13 : “This would be accomplished through the app controlling the fuel federate and/or transmission of the tractor, automatically controlling ground speed to get optimum bales per unit time baler performance. In another preferred embodiment, by utilizing the stroke count per bale per linear feet traveled by the system, the system can also automatically provide the operator a color or graphically coded map for each field, or for each section of each field, indicating how many bales per unit area and by utilizing average weight per bale how many pounds of product were yielded per unit area of land area harvested. ”, As the system takes input of a set ground speed of the vehicle body in order to optimize performance, the system judges the applicability based on first operation information and second operation information received by the display device.).

Regarding Claim 4, Brown teaches The working vehicle according to claim 2, 
wherein the applicability judging device performs: 
a first judging processing to judge the applicability based on the second operation information before power transmission from the vehicle body to the working device (para [0042] line 1-13 : “Performance Charting on this Performance Screen enables the operator see the range of cycle times for each specific operation. By graphically showing the highs, the lows, and the history, as well as optionally the upper and lower design specification limits on the graph, this enables the operator to identify trends that can be used to determine if a particular subsystem seal, bearing or other component is approaching the end of its useful life, allow that component to be removed via scheduled maintenance in the shop or in the field, before the component fails in the middle of an operation or in a remote location far from the supply of tools, mechanics or spare parts, before it substantially halts production at an inopportune time.”, As the system shows the history of applicability, before power transmission from the vehicle body the system judges the applicability); and 
a second judging processing to judge the applicability based on the second operation information before the power transmission from the vehicle body to the working device (para [0061] line 1-20 : “Referring to FIG. 15, the preferred embodiment is one or more of a series of inputs 59 from the i) implement equipment, such as a baler stroke counter and/or one or more sensors on the bundler, ii) the operator of the equipment or iii) both the operator and the equipment being operated, sending data to the microprocessor 60 and database 61 resident preferably in a mobile flat screen monitor human-machine-interface 62 such as an iPad or other similar wireless device, such data transmitted via a wireless frequency spectrum means 63 such as via Bluetooth or cellular, such interface generating one or more outputs 64 including one or more various graphical user interfaces 65, signal means to one or more implement components, one or more maps 32, performance reports 66 and/or operation, maintenance or repair recommendations 67, all disclosed hereinabove, preferably in real time or provided shortly after or during building or completion of each complete or partial bale or bundle of hay bales or other crop, visibly displayed or audibly transmitted by the interface 62 and in another embodiment also via wireless data link (68) to one or more remote computer database registers 69.”, As the system operates in real-time the systems has a process to determine applicability after transmitting power from the vehicle body to the working device.).

Regarding Claim 5, Brown teaches The working vehicle according to claim 2, comprising 
a memory to store the second operation information (As the system has a user input second operation information into a setting menu from which the vehicle is controlled, it would be required that the system comprises a memory to store the second operation information.), 
wherein the applicability judging device judges the applicability with reference to the second operation information stored in the memory (para [0057] line 1-20 : “In another embodiment of the invention, app to be used to control tractor ground speed based off specified stroke count range of baler. This would be accomplished through the app controlling the fuel federate and/or transmission of the tractor, automatically controlling ground speed to get optimum bales per unit time baler performance. In another preferred embodiment, by utilizing the stroke count per bale per linear feet traveled by the system, the system can also automatically provide the operator a color or graphically coded map for each field, or for each section of each field, indicating how many bales per unit area and by utilizing average weight per bale how many pounds of product were yielded per unit area of land area harvested.  The unit of measurement may be customized to be per square yard or per acre, or per metric measures. The farmer or operator may then subsequently utilize this yield per unit area map to adjust fertilizing rates, and/or supplemental water application, to boost yields on the lower-producing fields, or sections of fields, to optimize overall yield and minimize excess application of fertilizer and/or water leading to runoff and wastage of water or fertilizer.”).

Regarding Claim 6, Brown teaches The working vehicle according to claim 2, comprising: 
a permission operation tool for operation to switch the operation of the vehicle body between permitted and not-permitted (ignition switches for turning vehicles on/off are well known in the art and an ignition switch in the on position would permit the vehicle body to be operated while an ignition switch in the off position would not permit the vehicle body to be operated.); and 
a control device to control the vehicle body based on the second operation information when the operation of the vehicle body is permitted by the permission operation tool (As the system controls the vehicle body based on the second operation, when permitted it would continue to do so.).

Regarding Claim 7, Brown teaches The working vehicle according to claim 1, comprising 
an output device to output, to an external device, the applicability judged by the applicability judging device (para [0061] line 1-20 : “Referring to FIG. 15, the preferred embodiment is one or more of a series of inputs 59 from the i) implement equipment, such as a baler stroke counter and/or one or more sensors on the bundler, ii) the operator of the equipment or iii) both the operator and the equipment being operated, sending data to the microprocessor 60 and database 61 resident preferably in a mobile flat screen monitor human-machine-interface 62 such as an iPad or other similar wireless device, such data transmitted via a wireless frequency spectrum means 63 such as via Bluetooth or cellular, such interface generating one or more outputs 64 including one or more various graphical user interfaces 65, signal means to one or more implement components, one or more maps 32, performance reports 66 and/or operation, maintenance or repair recommendations 67, all disclosed hereinabove, preferably in real time or provided shortly after or during building or completion of each complete or partial bale or bundle of hay bales or other crop, visibly displayed or audibly transmitted by the interface 62 and in another embodiment also via wireless data link (68) to one or more remote computer database registers 69.”).

Regarding Claim 8, Brown teaches The working vehicle according to claim 3, further Brown teaches wherein the control device includes 
a changing device to change the controlling of the vehicle body based on the applicability judged by the applicability judging device (para [0057] line 1-20 : “In another embodiment of the invention, app to be used to control tractor ground speed based off specified stroke count range of baler. This would be accomplished through the app controlling the fuel federate and/or transmission of the tractor, automatically controlling ground speed to get optimum bales per unit time baler performance. In another preferred embodiment, by utilizing the stroke count per bale per linear feet traveled by the system, the system can also automatically provide the operator a color or graphically coded map for each field, or for each section of each field, indicating how many bales per unit area and by utilizing average weight per bale how many pounds of product were yielded per unit area of land area harvested. The unit of measurement may be customized to be per square yard or per acre, or per metric measures. The farmer or operator may then subsequently utilize this yield per unit area map to adjust fertilizing rates, and/or supplemental water application, to boost yields on the lower-producing fields, or sections of fields, to optimize overall yield and minimize excess application of fertilizer and/or water leading to runoff and wastage of water or fertilizer.”).

Regarding Claim 9, Brown teaches The working vehicle according to claim 6, further Brown teaches wherein the control device includes 
a changing device to change the controlling of the vehicle body based on the applicability judged by the applicability judging device (para [0057] line 1-20 : “In another embodiment of the invention, app to be used to control tractor ground speed based off specified stroke count range of baler. This would be accomplished through the app controlling the fuel federate and/or transmission of the tractor, automatically controlling ground speed to get optimum bales per unit time baler performance. In another preferred embodiment, by utilizing the stroke count per bale per linear feet traveled by the system, the system can also automatically provide the operator a color or graphically coded map for each field, or for each section of each field, indicating how many bales per unit area and by utilizing average weight per bale how many pounds of product were yielded per unit area of land area harvested. The unit of measurement may be customized to be per square yard or per acre, or per metric measures. The farmer or operator may then subsequently utilize this yield per unit area map to adjust fertilizing rates, and/or supplemental water application, to boost yields on the lower-producing fields, or sections of fields, to optimize overall yield and minimize excess application of fertilizer and/or water leading to runoff and wastage of water or fertilizer.”).

Regarding Claim 10, Brown teaches A support system for a working vehicle, further Brown teaches comprising: 
a server to obtain, from the working vehicle according to claim 1, the applicability and vehicle information relating to the working vehicle (para [0061] line 1-26 : “Referring to FIG. 15, the preferred embodiment is one or more of a series of inputs 59 from the i) implement equipment, such as a baler stroke counter and/or one or more sensors on the bundler, ii) the operator of the equipment or iii) both the operator and the equipment being operated, sending data to the microprocessor 60 and database 61 resident preferably in a mobile flat screen monitor human-machine-interface 62 such as an iPad or other similar wireless device, such data transmitted via a wireless frequency spectrum means 63 such as via Bluetooth or cellular, such interface generating one or more outputs 64 including one or more various graphical user interfaces 65, signal means to one or more implement components, one or more maps 32, performance reports 66 and/or operation, maintenance or repair recommendations 67, all disclosed hereinabove, preferably in real time or provided shortly after or during building or completion of each complete or partial bale or bundle of hay bales or other crop, visibly displayed or audibly transmitted by the interface 62 and in another embodiment also via wireless data link (68) to one or more remote computer database registers 69. Such optional cellular means could include a data link that utilizes a personal area network built using any cellular wireless technology from the list comprising frequency division multiple access (FDMA), code division multiple access (CDMA), polarization division multiple access (PDMA) and time division multiple access (TDMA).”); and 
an external device to obtain the applicability and the vehicle information from the server and to display the applicability and the vehicle information obtained above (para [0040] line 1-6 : “FIG. 7 shows the History Screen which includes a plurality of GUI's and output reports and provides the operator the ability to log history from multiple Bale Band-It bundler or baler machines. History of various inputs received from each machine or sample database can all be viewed individually or together.”, As another system is receiving the data and displaying another system acts an external device to obtain the applicability and vehicle information from the server and displays the applicability and vehicle information obtained.).
Regarding Claim 11, Brown teaches The support system according to claim 10, further Brown teaches wherein the server or the external device includes 
a communication device to transmit, to the working vehicle, a software program for improving the applicability (para [0054] line 5-11 : “In another embodiment of the invention, when manufacturer provides any software update for their serial number machine, the operator would be notified via the System, and the i-Bandit System system would receive the update via wireless data link, then transmit the update directly into the memory storage means in the implement machine onboard computer.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

US 20050102865 A1 : Bell et al teaches a system to change operating characteristics of an implement to expand the capability and enhance the productivity. The system comprises providing operating characteristics of an implement, connecting implement to a work machine, and sending signals to identify the operational range. 

US 20010032031 A1 : Ufheil teaches a tool recognition and control system for electronically configured certain systems of a work machine based on operating parameters associated with a work tool. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.H./Examiner, Art Unit 3668

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668